NUMBER 13-07-036-CR

 
COURT OF APPEALS

 
THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



CHESTER DALE BLEVINS, 	Appellant,

v.


THE STATE OF TEXAS,	Appellee.


On appeal from the 221st District Court

of Montgomery County, Texas.



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion by Justice Benavides
	On November 28, 2006, after a jury trial, Chester Dale Blevins was found guilty of
theft.  Tex. Penal Code Ann. § 31.03(a) (Vernon Supp. 2007).  Blevins pleaded true to four
enhancement paragraphs.  The trial court sentenced him to nine years in the Texas
Department of Criminal Justice.  Blevins's appointed trial counsel was Dexter M. Patterson. 
The court then appointed appellate counsel, Benton Baker, IV, who filed his brief on
January 28, 2008.  Blevins's appellate counsel, concluding that "there are no arguable
grounds to be advanced on appeal," filed an Anders brief in which he reviewed the merits,
or lack thereof, of the appeal. (1)  We affirm.
I.  DISCUSSION

A.	Compliance with Anders v. California
	Blevins's appellate counsel filed an Anders brief, in which he concludes there is
nothing that merits review on direct appeal.  Anders v. California, 386 U.S. 738, 744
(1967).  Blevins's appellate  brief meets the requirements of Anders.  Id. at 744-45; see
High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).  In compliance
with Anders, counsel presented a professional evaluation of the record and referred this
Court to what, in his opinion, are all issues which might arguably support an appeal.  See
Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see
also High, 573 S.W.2d at 812. 
	Counsel has informed this Court that he: (1) has diligently read and reviewed the
record and the circumstances of Blevin's conviction, including the hearing at which Blevins
entered his plea and the sentencing hearing; (2) believes that there are no arguable
grounds to be advanced on appeal; and (3) forwarded to Blevins a copy of the brief along
with a letter informing Blevins of his right to review the record and to file a pro se brief.  See
Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim.
App. 1991) (en banc); High, 573 S.W.2d at 813.  
	On March 17, 2008, Blevins filed a pro se brief in which he alleged (1) that his due
process rights were violated because he was not afforded an "examining cause hearing,"
(2) that he received ineffective assistance of counsel, (3) that the evidence was legally and
factually insufficient, and (4) that the trial court improperly admitted evidence of his prior
criminal convictions. (2)
B.	Independent Review
	The United States Supreme Court has advised appellate courts that upon receiving
a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988);
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is wholly
frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs
and reviewed the record for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.").
II. CONCLUSION

	The judgment of the trial court is affirmed.  We order counsel to notify appellant of
the disposition of this appeal and the availability of discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).  Counsel has filed a
motion to withdraw from further representation of Blevins on appeal.  Counsel's motion to
withdraw is granted.  In re Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008).  All
other motions are hereby denied.

								__________________________
								GINA M. BENAVIDES
								Justice
Do not publish.
See Tex. R. App. P. 47.2(b).
 
Memorandum Opinion delivered and
filed this the 7th day of August, 2008.


1.  Anders v. California, 386 U.S. 738, 744 (1967)
2.  Even though Blevins's brief contains numerous formal defects and is not in compliance with the appellate
rules of procedure, the Court did consider his arguments in the independent review.  See Tex. R. App. P. 38.9.